In an action, inter alia, to recover damages for breach of contract pursuant to a policy of title insurance, the plaintiff appeals from an order of the Supreme Court, Nassau Cohnty (Mahon, J.), dated January 17, 2006, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contentions, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant met its prima facie burden of establishing its entitlement to judgment as a matter of law by showing that the plaintiffs claim fell within the exclusions of the policy of title insurance (see Logan v Barretto, 251 AD2d 552, 553 [1998]). In opposition, the plaintiff failed to raise an issue of fact.
The plaintiff’s remaining contention is without merit. Schmidt, J.E, Crane, Fisher and Dickerson, JJ., concur.